DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendment
Applicant amendment filed 08/15/22 has been acknowledged.
Applicant amended Claims 1, 2, and 15 to overcome objections to the specification and rejection of Claims 1-6, 8-9, and 14-20 under 35 U.S.C. 112(a) and/or 112(b) presented by Non-Final Rejection mailed 04/14/22. Applicant further cancelled Claims 17 and 20.

Status of Claims
Claims 11-13 were earlier cancelled by the Applicant.
Reconsidering previously announced patentability of independent Claims 1 and 15, as interpreted (see Non-Final Rejection mailed 04/14/22), in view of a prior art not found earlier and not referenced by the Non-Final Rejection mailed 04/14/22, Claims 1-6, 8-9, 14-16, and 18-19 are examined on merits herein.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8-9, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takagi (US 2009/0108357). 
In re Claim 1, Takagi teaches an apparatus, comprising (Fig. 4): 
a first active region AA1 (Abstract, paragraph 0063) including a first set of regions, such as a few source regions under and connected to corresponding source electrodes/fingers  20 (paragraphs 0063) and as a few drain regions under and connected to corresponding drain electrodes/fingers 22 (paragraphs 0006, 0063), configured to selectively provide a first current channel – between a single first source region and an adjacent first single drain region, together with a corresponding gate finger creating a small first FET -  according to a gate signal during operation of the apparatus (as appropriate for a FET); 
a second active region AA2 including a second set of regions, such as a few source regions under and connected to corresponding source electrodes/fingers 20 and a few drain regions under and connected to corresponding drain electrodes/fingers 22 -  configured to selectively provide a second current channel – between a single second region and a single adjacent drain region, together with a corresponding gate finger creating a second small FET  - according to the gate signal during operation of the apparatus – the gate signal is the same as for the single first FET, since the gate for the entire structure of Fig. 4 is created as a fish-bone connected to a single bus (paragraph 0024), wherein: 
the first AA1 and second AA2 active regions have same dopants (Fig. 8 is related to introduction of the same dopants into AA1 and AA2 and other active regions, paragraphs 0084-0085) and are physically separate (as shown; paragraph 0024), and 
the first and second current channels correspond to parallel current flow directions (since both current channels are arranged in a horizontal direction of Fig. 4); and 
a conductive structure – such as a drain terminal electrode D comprised drain fingers electrodes 24 - linearly extending (fingers 24 are linearly extended) -across and electrically connecting matching regions – such as drain regions along the same drain electrode finger 24 that is common for AA1 and AA2 - within the first and second sets of regions, wherein 
the conductive structure – the drain finger electrode 24 - linearly extends along a direction orthogonal to the parallel current flow directions (the current flows in a horizontal direction in Fig. 4).
Although Takagi does not state that current flows in response to a gate signal, this feature is inherent for a FET (paragraph 0003) taught by Takagi, since this is how a FET operates.
In re Claim 2, Takagi teaches the apparatus of Claim 1, wherein (Fig. 4): 
the first set of regions (see Claim 1) are configured to selectively provide a first set of current channels – similar to that cited by Claim 1, but for other small FETs that are activatable according to the gate signal (inherently), wherein the first set of current channels includes the first current channel (being a part of a first set of channels) along with current channels – of multiple single FETs similar to that described for Claim 1 - (1) that are physically separate from the first current channel (they are created between other combinations of single source and drain regions) and (2) that extend along the parallel current flow directions (since current flows between source and drain regions that are disposed along a horizontal direction); 
the second set of regions are configured to selectively provide a second set of current channels – each created similar to the second channel of Claim 1, but between various other sets of source and drain regions - that are activatable according to the gate signal (paragraph 0024), wherein the second adjacent channels include the second current channel (described for Claim 1) along with current channels (1) that are physically separate from the second current channel and (2) that extend along the parallel current flow directions – like the described above for AA1, but for AA2; and 
the conductive structure D includes a first linear leg 22 and a second linear leg 22 electrically connecting the first and second sets of current channels in parallel, wherein the first linear leg and the second linear leg extend along the direction orthogonal to the extends along the parallel current flow directions.
In re Claim 3, Takagi teaches the apparatus of Claim 1, wherein, as is clear from Claim 1 and Fig. 4: 
the first set of regions includes a first source region – under a single source electrode 20 in AA1 - and/or a first drain region – under a single drain region 22 in AA1 - associated with the first current channel; 
the second set of regions includes a second source region – under the single source electrode 20 in AA2 - and/or a second drain region – under the single drain electrode 22 in AA1associated with the second current channel; and 
the conductive structure D includes a linear leg 22 that extends across the first active region AA1 and the second active region AA2, wherein the linear leg 22 is directly over and electrically connects either the first and second source regions or the first and second drain regions – it connects the first and second drain regions. 
In re Claim 5, Takagi teaches the apparatus of Claim 1 as cited above and further comprising: an isolation mechanism BA (not shown in Fig. 4, but described in paragraph 0063) between the first active region AA1 and the second active region AA2, wherein the isolation mechanism BA physically separates the first current channel (created in region AA1) from the second current channel (created in region AA2) and wherein the conductive structure 22 (see Fig. 17, paragraph 0091, as an example, since Fig. 4 does not show BA) extends across the isolation mechanism BA. 
In re Claim 8, Takagi teaches the apparatus of Claim 1, wherein (Figs. 4 and 11, paragraphs 0052, 0081) 
the first current channel has a first channel width – under and between the source and drain electrodes 20 and 22, accordingly, disposed over AA1, and 
the second current channel has a second channel width – under and between the same source and drain electrodes 20 and 22, but disposed over AA2 - equal to the first channel width: since a distance between the source and drain electrodes over AA1 is the same as a distance between the source and drain electrodes over AA2.
In re Claim 9, Takagi teaches the apparatus of Claim 1 as cited above, wherein the first current channel has a first channel width (as appropriate) and the second current channel has a second channel width (as appropriate), wherein a sum of the first channel width and the second channel width is a total channel width associated with a source-drain current level for the apparatus: Although Takagi does not recite a limitation related to a total channel width – the limitation would be inherent for the Takagi device: The cited limitation is a functional limitation, while a structure of Claim 9 is the same as that of the current application. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 14, Takagi teaches the apparatus of Claim 1 as cited above, including the first and second current channels created in AA1 and AA2, accordingly. 
It would have been inherent for the Takagi apparatus that selectively providing the first and second current channels includes activating the first and second current channels in response to the gate signal: The cited limitation is a functional limitation, while a structure of Claim 1 is the same as that of the current application. In accordance with MPEP 2112.01   Composition, Product, and  Apparatus Claims, I.   PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT: “
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
In re Claim 15, Takagi teaches an apparatus, comprising (Fig. 4):
a first active region AA1 (Abstract, paragraph 0063) comprising (1) a first set of regions – such as a single source region under a first source electrode/finger 20 and a single drain region under a first drain electrode/finger 22 separated from the first source electrode with a single first gate finger 24 of a gate electrode (paragraph 0063) - cooperating with each other to define a first current channel (inherently, as appropriate for a single FET) and (2) a second set of regions – such as a second single source region disposed on another side of the first drain finger 22 and the first drain region under the first drain electrodes 22 that are separated from each other by a second single  gate finger 24 - cooperating with each other to define a second current channel (as appropriate for a FET), wherein the first current channel and the second current channel are created during operation of the apparatus (inherently, as appropriate for a FET);
a second active region AA2 (Abstract, paragraph 0063) comprising (1) a third set of regions – being a single third source region and a single third drain region under the first single source electrode finger 20 and under the first drain electrodes/finger 22 separated from each other by the first gate electrode finger 24 - cooperating with each other to define a third current channel (as appropriate for a FET) and (2) a fourth set of regions – being a fourth single source region and a fourth single drain region under the second source electrode 20 and the first drain electrode 22 separated from each other by the second single gate finger 24 - cooperating with each other to define a fourth current channel (as appropriate for a FET), 
the second active region AA2 being isolated from the first active region AA1 - either by a region BA (paragraph 0063; see Fig. 13, paragraph 0054 or Fig. 16, paragraph 0057, for examples of BA), wherein 
the first, second, third, and fourth current channels extend along a first direction – which is a horizontal direction of Fig. 4, wherein 
the third current channel and the fourth current channel are created during operation of the apparatus - inherently;
a gate electrode – with fingers 24 (paragraph 0024) - comprising first and second legs, the first leg – the first gate finger identified above - extending along a second direction (which is a vertical direction of Fig. 4) and over the first and third current channels (as shown above), and the second leg - the second gate finger - extending along the second direction and over the second and fourth current channels (as shown above);
a source electrode comprising third and fourth legs, the third leg – as the first source electrode finger 20 - extending in the second direction and defining source regions of the first and third current channels (as is clear from the above), the fourth leg – as the second source electrode finger 20 - extending in the second direction and defining source regions of the second and fourth current channels (as is clear from the above); and
a drain electrode D comprising a fifth leg – being the first single drain electrode finger described above, the fifth leg extending in the second direction and defining drain regions of the first, second, third, and/or fourth current channels.
In re Claim 16, Takagi teaches the apparatus of Claim 15, wherein (Fig. 4) 
regions in each of the first, second, third, and fourth sets of regions are arranged along the first direction (which is the horizontal direction of Fig. 4);
wherein first matching regions in the first and third sets of regions (disposed in AA1 and AA2, accordingly) are arranged along a first line that extends along the second direction (as is clear from Figs. 4 and 11); and 
wherein second matching regions in the second and fourth sets of regions are arranged along a second line that extends along the second direction (as is clear from Figs. 4 and 11).
In re Claim 18, Takagi teaches the apparatus of Claim 15, wherein (Figs. 4) the first, second, third, and fourth current channels are activated according to a gate signal – it is inherent for each FETs creating first, second, third, or fourth channel to be activated by a gate signal. And, since Takagi teaches that all gate electrode fingers are electrically connected to a single bus line (paragraph 0024), all channels of the apparatus (including first, second, third, and fourth) will be activated by the same gate signal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Toyoda et al.  (US 2014/0073102).
In re Claim 4, Takagi teaches the apparatus of Claim 3 as cited above and comprising the first and second gate electrodes enabling operation of the apparatus according to a single gate signal, since all gate electrode fingers are connected to a single gate bus (paragraph 0024). 
Takagi does not teach that the first set of regions includes a first gate region and the second set of regions includes a second gate region, since his gate regions are top gate electrodes disposed above the active zones of the substrate, like it is commonly made for a lateral top gate FET.
Toyoda teaches (paragraph 0078) that a FET created with a top gate structure and a FET created with a trench gate can be used interchangeably. (As a reminder of a lateral trench gate transistor structure, see Fig. 1 of Hoelke et al., US 2012/0319193, showing a semiconductor gate electrode - gate region - 34 disposed in a trench 22 of an active region of semiconductor 14, wherein source and drain regions, 32 and 20, accordingly, are disposed at both sides of the gate region 34 within the active region of substrate 14). Note that the reference to Hoelke is made just to remind a structure well-known in the art.
Takagi and Toyoda teach analogous arts directed to FETs, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takagi device in view of the X device, since devices are from the same field of endeavor, and Toyoda created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi apparatus of Claim 1 by substituting its top gate fingers with trench gate fingers connected to the same bus to which the Takagi’ gate fingers were connected, if such gate is preferred by the manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi in view of Chen (US 2013/0175589).
In re Claim 6, Takagi teaches the apparatus of Claim 5 as shown above. 
In the embodiment of Fig. 4, Takagi does not explicitly teach a type of an isolation mechanism, but for the embodiment of Fig. 17, the isolation mechanism BA is created by ion implantation (paragraph 0092), using ion type different from an ion type used for creation active regions AA. Takagi also teaches other types of isolation, including air gaps (as in Fig. 16), but does not teach the isolation mechanism being a shallow trench isolation (STI).
Chen teaches (Fig. 2, paragraph 0018) STI 105 as isolation between two active regions 101.
Takagi and Chen teach analogous arts directed to creation of an isolation mechanism between active regions with FETs formed on each of the active regions, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Takagi apparatus in view of the Chen apparatus, since they are from the same field of endeavor and Chen created a successfully operated device. 
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi apparatus of Claim 5 by substituting an isolation mechanism taught by Takagi with a STI, if STI is preferred by a manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.
In re Claim 19, Takagi teaches the apparatus of Claim 15 as cited above, including isolation BA between the first and second active regions. 
Takagi teaches different types of isolation between his active regions, but does not teach the isolation being a shallow trench isolation (STI).
Chen teaches (Fig. 2, paragraph 0018) STI 105 as isolation between two active regions 101.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Takagi apparatus of Claim 15 by substituting an isolation taught by Takagi with a STI, if STI is preferred by a manufacturer: See MPEP 2144.05 and MPEP 2143 on a Conclusion of Obviousness: KSR Rational (B): Simple Substitution of One Known Element for Another to Obtain Predictable Results.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 08/20/22